Citation Nr: 1539797	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue as stated on appeal, and a service connection claim to diabetes mellitus type 2 (diabetes).

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing has been associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim with an accompanying waiver of RO jurisdiction.

In April 2012, the Board remanded the issues addressed in the November 2008 rating decision for additional development and medical inquiry.  Subsequently, in a December 2013 rating decision, the RO granted service connection for diabetes.  The claim for increased rating for hypertension has remained on appeal, is again before the Board, and will be decided below.  


FINDINGS OF FACT

1.  Since May 22, 2007, the Veteran's diastolic pressure has not been predominantly 100 or more, and his systolic pressure has not been predominantly 160 or more.  

2.  Since May 22, 2007, the Veteran has been on medication for his service-connected hypertension, but the evidence has not indicated a history of diastolic pressure predominantly 100 or more.  






CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met since May 22, 2007.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7101 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied prior to the rating decision on appeal by way of a June 2008 letter sent to the Veteran.  This letter informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran four VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claim to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in April 2012 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and remanded the claim to provide the Veteran with an additional VA compensation examination, and to provide him with an opportunity to submit additional evidence, or to authorize VA to obtain additional evidence.  Further, the Board remanded this matter to afford the Veteran an additional opportunity to testify in a hearing before the RO, which he ultimately chose not to pursue.  In sum, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for Increased Rating

In an April 2004 rating decision, VA established service connection for hypertension, and assigned a 0 percent rating.  The Veteran did not appeal the rating to the Board.  On March 22, 2008, VA received the Veteran's claim for an increased rating.  In the November 2008 rating decision on appeal, the RO denied the Veteran's claim.  The Veteran then appealed that decision to the Board.   

In this matter the Board will consider whether a higher rating has been warranted from March 22, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Hypertension is rated under Diagnostic Code (DC) 7101 of 38 C.F.R. § 4.104.  Under DC 7101, ratings of 60, 40, 20, and 10 percent are warranted.  A 10 percent evaluation is warranted with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  The provision further states that a 10 percent evaluation would be warranted for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

In this matter, the evidence of record dated since May 2007 indicates that, although the Veteran uses medication for his hypertension, his blood pressure readings have consistently yielded diastolic pressure below 100 and systolic pressure below 160.  The Board has reviewed dozens of blood pressure readings dating since May 2007, to as recent as October 2013, and none approximates the 100 and 160 thresholds noted under DC 7101.  The Veteran's blood pressure was tested in VA compensation examinations dated in March 2007, July 2008, February 2009, and October 2013.  Each examiner found diastolic pressure below 100 and systolic pressure below 160.  Moreover, VA treating personnel have noted similar results in treatment records dated between 2007 and 2013.  These records even contain reports that the Veteran's own blood pressure testing at home has yielded normal results.  Based upon the evidence dated since May 2007, a compensable rating for hypertension has not been warranted during the appeal period (i.e., since March 22, 2007).  38 C.F.R. § 3.400(o)(2).  

In determining whether a higher schedular rating is due here, the Board considered the Veteran's assertions regarding hypertension.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  Certain symptoms associated with hypertension, such as lightheadedness, are observable in nature so the Veteran is competent to attest to the existence of such observable symptoms.  However, he is not competent to attest to the degree of his disability.  An internal cardiovascular disorder such as hypertension is a pathology that is beyond the Veteran's capacity for lay observation.  Its severity cannot be determined through observation or by sensation such as feeling.  Its severity is assessed by medical professionals using sophisticated medical devices.  The Veteran does not have the training and expertise to make such determinations.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the medical evidence clearly demonstrates that symptoms associated with the Veteran's hypertension do not approximate the criteria for a compensable rating, as noted under DC 7101.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's hypertension is contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.27, 4.71a.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his hypertension causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is additionally service connected for diabetes at 20 percent disabling, tinnitus at 10 percent, atrial flutter at 10 percent, a shoulder scar at 10 percent, bilateral plantar fasciitis with calluses at 10 percent, a skin disorder at 10 percent, and, at 0 percent, hearing loss, erectile dysfunction, and an appendectomy scar.  The Veteran has at no point during the current appeal indicated that his service-connected hypertension results in further disability when looked at in combination with the other service-connected disorders.  







	(CONTINUED ON NEXT PAGE)


The Board finds that the schedular criteria adequately describe the Veteran's hypertension.  38 C.F.R. § 4.104.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is required to adequately compensate the Veteran for disability he experiences due to service-connected disorder(s).  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

Entitlement to a compensable rating for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


